IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                     NO. PD-1445-16

                       FRED EARL INGERSON, III, Appellant

                                             v.

                                THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                 UNDER T EX. C ODE C RIM . P ROC. Art 44.04(h)
                             HOOD COUNTY



       Per curiam.

                                       ORDER


       Appellant was convicted of capital murder in Cause No. CR11514 in the 355TH

Judicial District Court of Hood County. Punishment was assessed at confinement for life

without parole. The Court of Appeals reversed the conviction. Ingerson v. State, ___

S.W.3d ___; No. 02-11-00311-CR (Tex. App.– Fort Worth, October 27, 2016). The State

filed a petition for discretionary review, which is currently pending before this Court. No.

PD-1445-16.
                                                                            INGERSON - 2

       Appellant has filed an application under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. Accordingly,

bail is hereby set in the amount of $500,000, and it is ORDERED that the trial court order

Appellant released from confinement assessed in this cause upon the posting of bail. Any

sureties must be approved by the trial court.




Entered April 26, 2017.
Do Not Publish